Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 2/17/2021 has been received and claims 1-7 and 26-29 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Claim Objections
Claim 29 is objected to because of the following informalities:  
in line 1, delete “at least” before “one” and insert --the--;
in line 4, insert --the-- before “one”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claim 1 there is no written description support for the limitation “an access port defined by an integral top portion of the sterilizable cart configured to support a sterilizing cabinet” within the Specification. In Claim 29, there is no written description support for the limitation “sterilizing … cart … in a sterilizer” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is not clear whether the limitation “an access port defined by an integral top portion of the sterilizable cart configured to support a sterilizing cabinet” is attempting set forth a configuration where “an access port” is located at “an integral top portion of the sterilizable cart”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krosney (20150284018) in view of Stryker (20110291372).

(a) providing a sterilizable cart (15) comprising a top portion (55) and a plurality of wheels (57) fixedly coupled to a bottom portion (54) of the cart (15) able to freely rotate and support the sterilizable cart (15); and 
(b) loading a sterilizing cabinet (13) onto the top portion (55) of the sterilizable cart (15) (see Figure 36), the sterilizing cabinet (13) being removably affixed to the cart (15) (see p. 7 [0145] – 3rd – 5th lines from the bottom) and comprising an interior (6), the interior (6) containing collectively sterilized items (see p. 5 [0110], [0115], and [0117]-[0118]), the interior (6) being sterilizable and resealable (via 9); and
removing the collectively sterilized items from the sterilization cabinet (13) (see p. 5 [0120] – last 3 lines, pp. 5-6 [0121]). 
While Krosney (‘018) does not appear to specifically teach that the method comprises a step of loading one of an individually sterilized item or a non-sterile item into the cart and a step of removing at least one of the individually sterilized item or the non-sterile item from the cart, as Krosney (‘018) teaches a storage basket (58) with the cart (15) (see Figure 30) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load one of an individually sterilized item or a non-sterile item or both an individually sterilized item and a non-sterile item into the basket (58) of the cart (15) and removing at least one of the individually sterilized item or the non-sterile item from the cart (15) in order to transport such an item between locations. Only the expected results would be attained.
In addition, while Krosney (‘018) discloses that the sterilizable cart (15) comprises a plurality of shelves (55, 58) (see Figures 30-36), Krosney (‘018) does not appear to specifically 
It was known in the art before the effective filing date of the claimed invention to provide a sterilizable cart having an access port defined by an integral top portion of the sterilizable cart configured to support an object such as a sterilizing cabinet, sides, a vent-free bottom portion, and at least one door. Stryker (‘372) discloses a method comprising: 
loading a sterilizing cabinet (16) onto a sterilizable cart (10; 110; 210) (see p. 2 [0022] – lines), the sterilizable cart (10; 110; 210) comprising an access port (see Figures 1-2) defined by an integral top portion (50), sides (36, 38), a vent-free bottom portion (30) having a plurality of wheels (32, 34 – p. 3 [0035] – line 1) fixedly coupled to the vent-free bottom portion (30) of the sterilizable cart (10; 110; 210) able to freely rotate and support the sterilizable cart (10; 110; 210) (see Figures 1-4), at least one door (36, 38), the at least one door (36, 38) connected to the cart (10; 110; 210) (see Figure 2, p. 2 [0026] – lines 2-5), the at least one door (36, 38) moveable between an open position permitting passage through the access port to an interior of the sterilizable cart (10; 110; 210) (see Figure 2) and a closed position precluding passage through the access port (see Figures 1 and 3-4), and a plurality of shelves (18, 20) within the interior of the sterilizable cart (10) (see entire document, particularly Figures 3-4, p. 2 [0021] – last 2 lines);
 loading a plurality of sterilizing cabinets (16) on the plurality of shelves (18, 20) located in the interior of the cart (10) (see Figures 1 and 3-4) and capable of loading a sterilizing cabinet (16) onto the integral top portion (50) of the sterilizable cart (10; 110; 210) (see p. 3 [0029]); and 
rd and 4th lines from the bottom, p. 3 [0033], p. 4 [0037]);
 in order to provide easy access to the interior of the sterilizable cart (see p. 2 [0026] – lines 3-5), to provide a conveyance for storing items and for transporting the items from one location to another for sterilization and/or use (see entire document, particularly p. 1 [0002]-[0003], p. 3 [0032], p. 4 [0037]) and to enhance sterilization of the sterilizing cabinets (entire document, particularly p. 3 [0032] – lines 12-16) and/or to ensure cleanliness of the sterilizable cart to not compromise cleanliness of the areas the sterilizable cart may be placed in (entire document, particularly p. 1 [0020] – lines 11-14). 
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sterilizable cart having an access port defined by an integral top portion of the sterilizable cart configured to support a sterilizing cabinet, sides, a vent-free bottom portion, and a plurality of shelves within the interior of the sterilizable cart in the method of Krosney as a known alternate configuration in order to transport multitude of objects including sterilizing cabinets between locations as shown by Stryker.
	As to Claim 4, Krosney (‘018) discloses that the sterilizing cabinet (13) further comprises an access port (8), a door (9) connected to the sterilizing cabinet (13), the door (9) moveable between an open position permitting passage through the access port (8) to the interior (6)of the sterilizing cabinet (13) (see Figures 4, 8-9, 11-13, and 15-16) and a closed position precluding passage through the access port (8) (see Figures 3, 5-7, 10, 14, and 36), at least one of the sterilizing cabinet (13) and the door (9) having a vent port (i.e. port located in top 1 – see Figures 1-4), at least one filter (14, 48) overlying the vent port (i.e. port located in top 1 – see Figures 1-
As to Claim 5, Krosney (‘018) discloses that the sterilizing cabinet (13) comprises at least two filters (14, 48) overlying the vent port (i.e. port located in top 1 – see Figures 1-4) and forming a sealed interface with an adjacent portion of the sterilizing cabinet (13) (see Figures 5-6, 28A-28B, and 36).
As to Claim 29, while neither Krosney (‘018) nor Stryker (‘372) appears to specifically teach that the sterilizable cart (10) is sterilized in a sterilizer, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the sterilizable cart in a sterilizer in the method of Krosney as modified by Stryker as a known alternate sterilization method in order to sterilize the sterilizable cart. Only the expected results would be attained.
Thus, Claims 1-5, 7, 26, and 29 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Krosney (‘018) and Stryker (‘372).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krosney (20150284018) in view of Stryker (20110291372), as applied to claim 5 above, and further in view of Lewis (6867393).
Krosney (‘018) and Stryker (‘372) are relied upon for disclosure described in the rejection of claim 5 under 35 U.S.C. 103.
While Krosney (‘018) discloses that the top portion (55) of the cart (15) is substantially flat (see Figures 30-36), neither Krosney (‘018) nor Stryker (‘372) appear to specifically teach 
It was known in the art before the effective filing date of the claimed invention to provide a lock with a cart and a sterilizing cabinet. Lewis (‘393) discloses a cart (13) and a sterilizing cabinet (15, 131), wherein the cart (13) and the sterilizing cabinet (15, 131) comprise a lock (63, 65; 69, 71), the lock (63, 65; 69, 71) able to removably affix a bottom of the sterilizing cabinet (15, 131) to a substantially flat portion (29, 31) of the cart (13) (see Figures 4, 6-8, 12-13, 15, and 17-18), in order to secure the sterilizing cabinet (15) to the cart (13) (see Col. 3 lines 54-59, Col. 7 lines 50-54). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a lock to the substantially flat top portion of the cart in the method of Krosney as modified by Stryker in order to secure the sterilizing cabinet to the substantially flat top portion of the cart when the sterilizing cabinet is loaded onto the cart as shown by Lewis.
Thus, Claim 6 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Krosney (‘018), Stryker (‘372), and Lewis (‘393).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krosney (20150284018) in view of Stryker (20110291372) as applied to claim 26 above, and further in view of Mauzerall (20150314026).
Krosney (‘018) and Stryker (‘372) are relied upon for disclosure described in the rejection of claim 26 under 35 U.S.C. 103.
While neither Krosney (‘018) nor Stryker (‘372) appear to specifically teach that the another sterilizing cabinet is removably affixed within the interior of the cart, Krosney (‘018) rd – 5th lines from the bottom). Mauzerall (‘026) also discloses a method comprising providing a sterilizable cart (700) and sterilizing cabinets (105, sterilizing containers) (see Figure 30E), loading a sterilizing cabinet (105) onto the sterilizable cart (700) (see Figure 30E), loading another sterilizing cabinet (i.e. sterilizing containers, 105) on one of a plurality of shelves (720, 725) located on the sterilizable cart (700) (see Figure 30E), sterilizing the sterilizable cart (see entire document, particularly p. 9 [0209] – last 2 lines and [0210] – last 2 lines), and includes a step of removably affixing (via one or more locks (265/270 with 165 and 275 with 175)) a sterilizing cabinet (see entire document, particularly Figures 7A-7D, p. 5 [0144]-[0145]) so as to prohibit movement of the sterilizing cabinet with respect to the cart, in order to sterilize items as well as to allow more efficient use of autoclave space (see entire document, particularly p. 9 [0211]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to removably affix the bottom of at least one sterilizing cabinet(s) to one of the plurality of shelves of the sterilizable cart via a lock (ex: one or more locks disclosed by Mauzerall) in the method of Krosney as modified by Stryker in order to prevent movement/shifting of the sterilizing cabinets during transport of the cart into the autoclave as shown by Mauzerall. 
Thus, Claims 27-28 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Krosney (‘018), Stryker (‘372), and Mauzerall (‘026).

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in first full paragraph on p. 12 of Remarks, nd paragraph which states that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from said alternative…”.  
As to applicant’s argument in second full paragraph on p. 12 of Remarks, examiner disagrees and indicates that the arguments are arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner points out that the configuration disclosed by Stryker is not a “fixed height transfer cart” and thus, the combined teaching of Krosney and Stryker would not be “unsatisfactory for its intended purpose”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799